Citation Nr: 1734903	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-04 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

2.  Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to hypertension.

3.  Entitlement to a rating in excess of 10 percent for a left knee disability.

4.  Entitlement to a rating in excess of 10 percent for a right knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to March 1999 and December 2003 to March 2005.

These matters come before the Board of Veterans' Appeals (Board), from a rating decision by the RO.  For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its findings of fact and conclusions of law.

The issues of entitlement to an increased rating for bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT AND CONCLUSIONS OF LAW

1.  The Veteran has been competently and credibly diagnosed with hypertension and he is service-connected for PTSD.

2.  Although a July 2016 VA examiner did not find a nexus between the Veteran's diagnosed hypertension and PTSD, the Veteran has submitted compelling treatise evidence regarding causation.
3.  The underlying premise of this submitted treatise evidence has essentially been endorsed by a competent medical professional, Dr. R.A., to warrant a positive nexus, which places the entirety of the evidence at least in relative equipoise. 

4.  Affording the Veteran the benefit of the doubt based on the specific facts related to his case, the criteria to establish service connection for hypertension have been met.  See 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

5.  The Veteran has been competently and credibly diagnosed with diabetes mellitus, type 2, and he is service-connected for hypertension.

6.  The July 2016 VA examiner attributed the Veteran's risk factors, to specifically include having hypertension, as "more likely causes of his diabetes."  See VA Examination, 8 (July 28, 2016).

7.  Affording the Veteran the benefit of the doubt, the criteria to establish service connection for diabetes mellitus, type 2, to include as secondary to hypertension, have been met.  See 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is granted. 

Service connection for diabetes mellitus, type 2, is granted.


REMAND

Regarding the claims for increased ratings for bilateral knee disabilities, the Board observes that the Veteran testified that his conditions have worsened.  As the evidence of record suggests that the Veteran's symptoms may have worsened, a remand is necessary to provide him with a more contemporaneous VA examination to assess the disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records related to the Veteran's bilateral knee disabilities.

2.  Schedule the Veteran for an appropriate VA examination to identify the current nature and severity of his bilateral knee disabilities.  

The Veteran's electronic claims file should be made available to, and reviewed by, the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  See, e.g., Correia v. McDonald, 28 Vet. App. 158 (2016).

3.  Then, after any further development as may become indicated is accomplished, re-adjudicate the appeal.  If any benefits sought remain denied, furnish the Veteran and his representative with a supplemental statement of the case and return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


